This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
     also note that this electronic memorandum opinion may contain computer-generated errors or other
     deviations from the official paper version filed by the Court of Appeals and does not include the
     filing date.

 1 IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO
 2
 3 STATE OF NEW MEXICO,

 4          Plaintiff-Appellee,

 5 v.                                                                                  No. 31,659

 6 THEODORE O. OLGUIN,

 7          Defendant-Appellant.


 8 APPEAL FROM THE DISTRICT COURT OF EDDY COUNTY
 9 Richard Brown, District Judge

10 Gary K. King, Attorney General
11 Santa Fe, NM

12 for Appellee

13 Jacqueline Cooper, Chief Public Defender
14 J. K. Theodosia Johnson, Assistant Appellate Defender
15 Santa Fe, NM

16 for Appellant



17                                 MEMORANDUM OPINION

18 BUSTAMANTE, Judge.
 1        Defendant appeals from an order revoking his probation and imposing judgment

 2 and sentence. We proposed to affirm in a notice of proposed summary disposition.

 3 Defendant has filed a timely memorandum in opposition.              After reviewing

 4 Defendant’s memorandum in opposition, we remain unpersuaded and thus affirm the

 5 order revoking his probation and imposing judgment and sentence.

 6        In his docketing statement, Defendant challenged the sufficiency of the

 7 evidence to support the district court’s finding that he violated the terms of his

 8 probation. See State v. Sanchez, 2001-NMCA-060, ¶ 11, 130 N.M. 602, 28 P.3d 1143

 9 (stating that, in a probation revocation proceeding, the State bears the burden of

10 establishing a violation with reasonable certainty). In our notice, we reviewed the

11 evidence introduced at the probation revocation hearing and proposed to affirm. In

12 his memorandum in opposition, Defendant has failed to challenge our review of the

13 evidence presented or the analysis contained in our proposed disposition. Therefore,

14 for the reasons set forth in our notice of proposed summary disposition, we affirm the

15 district court’s order revoking Defendant’s probation and imposing judgment and

16 sentence.

17        IT IS SO ORDERED.



18
19                                         MICHAEL D. BUSTAMANTE, Judge

                                             2
3
1 WE CONCUR:



2
3 CYNTHIA A. FRY, Judge



4
5 MICHAEL E. VIGIL, Judge




                            4